UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-1050



NATIONSBANK, NA,

                                              Plaintiff - Appellee,

          and


INTERNAL REVENUE SERVICE; LINDA MARTHA FECK,
a/k/a Linda Martha Feck Raney, Trustee,

                                            Defendants - Appellees,

          versus


ARLIN EDWARD RANEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Harrisonburg. James H. Michael, Jr., and
Jackson L. Kiser, Senior District Judges. (CA-98-18-5)


Submitted:   June 30, 2000                 Decided:   August 7, 2000


Before WILKINS, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arlin Edward Raney, Appellant Pro Se. Joseph William Wright, III,
MCQUIRE, WOODS, BATTLE & BOOTHE, Charlottesville, Virginia; Anthony
Thomas Sheehan, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Arlin Edward Raney appeals from the district court’s orders:

(1) granting partial summary judgment to NationsBank on its inter-

pleader action and dismissing it as a stakeholder; (2) granting

summary judgment to Linda Martha Feck Raney as trustee and direct-

ing the payment of the interpleader fund to her; and (3) awarding

fees to the guardians ad litem appointed to represent the interests

of Raney and his minor children in the proceedings below.       Our

review of the record and the district court’s opinions discloses no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.     See NationsBank v. Raney, No. CA-98-18-5 (W.D.

Va., Oct. 1, 1998, Nov. 1, 1999, & Dec. 16, 1999).      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid in the decisional process.   In light of this disposi-

tion, we deny Raney’s motion for preparation of a transcript at

government expense.



                                                            AFFIRMED



                                   2